Citation Nr: 1644297	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran served on active duty from in the U.S. Army from June 1975 to October 1975 and from November 1990 to June 1991.  The Veteran also served in the Louisiana National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Although the Veteran initiated an appeal of that denial, he did not file a timely Substantive Appeal following the issuance of an October 2008 Statement of the Case (SOC), and the April 2007 rating decision is therefore final.  

2.  The new evidence received since the October 2008 SOC, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.


CONCLUSION OF LAW

1.  The April 2007 rating decision that denied the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2000).

2.  New and material evidence has been received and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet.App. 140 (1991).

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied by the RO in April 2007.  The Veteran submitted a timely Notice of Disagreement and an SOC was issued in October 2008.  However, the Veteran did not submit a timely substantive appeal, and the April 2007 rating decision became final.  

At the time of the October 2008 SOC, the RO reviewed the Veteran's STRs, post-service treatment records, and private doctor's opinions.  The RO noted the Veteran's statement that two physicians support his claim that his bilateral hearing loss was incurred as a result of his military service.  The RO also noted that Veteran's doctor indicated that the Veteran had no appreciable progression in his hearing loss since that time and stated that, while the Veteran's hearing loss was not typical of noise exposure, the doctor had seen cases where sudden loud noises could cause type of hearing loss demonstrated by the Veteran.  Ultimately, the RO found that the Veteran's bilateral hearing loss was not related to his period of active duty military service and continued the denial of the claim.  

The Board finds that the evidence received since the October 2008 SOC includes evidence that is both new and material to the claim.  Specifically, the Veteran's private doctor indicated that the Veteran's hearing loss is more likely than not due to his military noise exposure.  See November 2008 private medical record.  Additionally, to bolster his contention that he did not have a hearing loss disability prior to service, two of the Veteran's middle school teachers submitted statements indicating that they did not observe hearing problems while the Veteran was their student.  See April and July 2009 statements.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The above-cited evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis that may be causally related to his active duty service.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a low back disability is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  Specifically, the Board finds that an additional VA medical examination and opinion are required in this case.  

The Veteran was afforded a VA examination in April 2001.  Although the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, the examiner opined that the Veteran's hearing loss was not due to noise exposure in the defined period of time of service.  The April 2001 examination, however, was determined to be inadequate by the Board in an August 2003 decision, and an addendum opinion was subsequently obtained in February 2004.  

In the February 2004 addendum opinion, the examiner noted that the test results completed on December 1990 revealed hearing loss at 500-4k Hz in the right ear and mild to moderately severe hearing loss in the left ear.  He further noted, that the test results obtained in January 1991 were essentially unchanged for the right and left ear.  Thus, the examiner concluded that a comparison of the test results of the dates mentioned does not indicate any appreciable nor significant change in hearing impairment.

The Board notes that the Veteran's November 1974 enlistment examination reflects that the Veteran had a hearing disability for VA purposes.  The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see McKinney v. McDonald, 28 Vet.App. 15 (2016).  

As stated above, the Veteran most recently provided a private medical opinion in November 2008.  The doctor reported that the Veteran provided him with enlistment and audiological data dating back to December 1977.  Further, the doctor noted that according to the documentation and no history of any other noise exposure other than military, it is more likely than not that the hearing loss is due to the military noise exposure.  However, it does not appear as though the Veteran's doctor was aware of the Veteran's November 1974 enlistment examination, which indicated some degree of hearing loss upon entrance into service.  Thus, the November 2008 private medical opinion does not appear to be based on an accurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Nevertheless, based on the foregoing, the Board finds that the AOJ must obtain a VA examination and opinion prior to the adjudication of the Veteran's claim.  See generally McLendon v. Nicholson, 20 Vet.App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the AOJ should forward the Veteran's claim to an otolaryngologist or another qualified VA examiner concerning the likelihood that the Veteran's hearing loss is related or attributable to his active duty service, to specifically include his reports of acoustic trauma during service.  The examiner must be provided a copy of this REMAND.

The examiner should opine as to the following:  

Whether the Veteran's preexisting bilateral hearing loss increased in severity at all during or because of his military service (i.e., permanently worsened during service beyond the natural progression of the disorder).   

If there was an increase during active service in the severity of the Veteran's bilateral hearing loss disability, the examiner should opine as to whether such an increase was clearly and unmistakably due to the natural progress of the disease.

In making this assessment, the examiner should consider the Veteran's statement that his bilateral hearing loss is related to in-service noise exposure; specifically that he damaged his hearing while in basic training due to rifle fire.  See July 2007 VA Form 21-4138; December 2009 VA Form 21-4138.   

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should also note the Veteran's November 1974 entrance examination which shows that the Veteran had a bilateral hearing loss disability upon entrance into service.

Regarding the bases for the opinions, please comment on the likelihood that the loud noises experienced by the Veteran, resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


